Case: 21-40174      Document: 00516229823         Page: 1     Date Filed: 03/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     March 8, 2022
                                  No. 21-40174
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   Owen Garth Hinkson,

                                                            Petitioner—Appellant,

                                       versus

   United States of America,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:18-CV-64


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Owen Garth Hinkson, proceeding pro se, appeals from the denial of his
   petition for the writ of coram nobis seeking to vacate his 1999 guilty plea for
   illegal reentry after deportation. For the following reasons, we AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40174        Document: 00516229823              Page: 2      Date Filed: 03/08/2022




                                         No. 21-40174


                                               I.
           Owen Garth Hinkson, a Jamaican citizen, pleaded guilty on June 14,
   1999, to illegal reentry after deportation in violation of 8 U.S.C. § 1326(a).
   The guilty plea followed Hinkson’s arrest after he was found with more than
   100 pounds of marijuana in the car he was driving. Additionally, relevant to
   Hinkson’s guilty plea is his 1987 guilty plea in Massachusetts state court for
   assault and battery of a police officer in violation of Mass. Gen. Laws ch.
   265, § 13D. 1 Based on the 1987 conviction, the district court implicitly
   sentenced Hinkson under 8 U.S.C. § 1326(b)(2), which states that when an
   alien’s “removal was subsequent to a conviction for commission of an
   aggravated felony, such alien shall be . . . imprisoned not more than 20
   years.” Hinkson’s plea agreement stated: “the Defendant understands that
   (s)he may receive a sentence of imprisonment of not more than twenty (20)
   years.” Hinkson’s pre-sentence report stated that the statutory maximum
   for Hinkson’s sentence was 20 years. At Hinkson’s plea hearing, the court
   again informed Hinkson that he “could receive a sentence of imprisonment
   of not more than twenty years” and Hinkson stated he understood.
           Hinkson’s guilty plea also included an appellate waiver, which states:
   “With the exception of Sentencing Guidelines determinations, Defendant
   waives any appeal, including collateral appeal under 28 U.S.C. § 2255, of any




           1
             Hinkson argues, with some factual support, that this 1987 conviction was vacated
   in 2005. In a later criminal case involving Hinkson, the Northern District of Georgia found
   that the conviction had indeed been vacated. United States v. Hinkson, No. 1:17-cr-WSD-
   AJB, 2017 U.S. Dist. LEXIS 145486, at *3 (N.D. Ga. Sept. 8, 2017). This vacatur is one of
   the two theories presented by Hinkson for why the writ of coram nobis should be issued.
   However, because we hold that the petition for the writ of coram nobis was properly denied
   even if the 1987 conviction had been vacated, we need not determine whether the vacatur
   actually occurred.




                                               2
Case: 21-40174        Document: 00516229823             Page: 3      Date Filed: 03/08/2022




                                         No. 21-40174


   error which may occur surrounding substance, procedure, or form of the
   conviction and sentencing in this case.”
           After pleading guilty, Hinkson was sentenced to 110 months’
   imprisonment, followed by three years supervised release. After serving his
   sentence, Hinkson was deported from the United States for the fifth time. As
   part of Hinkson’s guilty plea, the government agreed to drop charges for
   conspiracy to distribute and possess with intent to distribute marijuana in
   violation of 21 U.S.C. § 846, and possession with intent to distribute
   marijuana in violation of 21 U.S.C. § 841(a)(1). Hinkson has since received
   two additional convictions for illegal reentry of a previously deported alien;
   both convictions viewed his maximum sentence as being set by 8 U.S.C.
   § 1326(b)(2) in light of the 1999 conviction, which Hinkson attacks with the
   instant petition. Hinkson, 2017 U.S. Dist. LEXIS 145486, at *3-4. Hinkson is
   currently completing his prison term based on the latest conviction (from
   2017) but has completed his sentence for the 1999 conviction that is the
   subject of the instant case.
           Hinkson bases his petition for the writ of coram nobis on his assertion
   that his conviction and sentence contemplating a 20-year maximum sentence
   under 8 U.S.C. § 1326(b)(2) is invalid. 2 This is so, he says, for two similar
   reasons: (1) the 1987 Massachusetts conviction, which served as the base
   aggravated felony for the enhancement, has been vacated, and (2) that the
   1987 Massachusetts conviction can no longer stand as a qualifying aggravated
   felony under the Supreme Court’s decision in Sessions v. Dimaya, 138 S. Ct.


           2
            Hinkson additionally argues that his sentence is invalid because the indictment
   only stated a charge for 8 U.S.C. § 1326(a), and did not include § 1326(b)(2). This
   argument is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 226–27 (1998),
   which held that § 1326(b)(2) “is a penalty provision” that “does not define a separate
   crime” and that thus “neither the statute nor the Constitution require the Government to
   charge the factor . . . in the indictment.”




                                               3
Case: 21-40174      Document: 00516229823           Page: 4     Date Filed: 03/08/2022




                                     No. 21-40174


   1204, 1223 (2018). “The writ of coram nobis is an extraordinary remedy
   available to a petitioner no longer in custody who seeks to vacate a criminal
   conviction in circumstances where the petitioner can demonstrate civil
   disabilities as a consequence of the criminal conviction, and that the
   challenged error is of sufficient magnitude to justify the extraordinary relief.”
   Jimenez v. Trominski, 91 F.3d 767, 768 (5th Cir. 1996). The writ is the
   “criminal-law equivalent” of a “Hail Mary pass,” United States v. George,
   676 F.3d 249, 251 (1st Cir. 2012), and shall only issue “to correct errors
   resulting in a complete miscarriage of justice,” Jimenez, 91 F.3d at 768. When
   a district court denies the writ, “we review factual findings for clear error,
   questions of law de novo, and the district court’s ultimate decision to deny
   the writ for abuse of discretion.” Santos-Sanchez v. United States, 548 F.3d
   327, 330 (5th Cir. 2008), vacated on other grounds, 559 U.S. 1046 (2010).
          We additionally must consider Hinkson’s petition in light of the
   appellate waiver contained in his plea agreement. So long as “the waiver is
   informed and voluntary,” a defendant can waive any and all post-conviction
   relief, including relief under 28 U.S.C. § 2255 (which codifies the similar writ
   of habeas corpus). United States v. Wilkes, 20 F.3d 651, 653 (5th Cir. 1994).
   While such a waiver is “most familiarly associated with attempts to secure
   habeas corpus relief,” it applies with the same force to the substantially similar
   writ of coram nobis (whose primary difference is the fact that “custody no
   longer attaches and liberty is no longer at stake”). George, 676 F.3d at 257; see
   also United States v. Chavez-Salais, 337 F.3d 1170, 1172 (10th Cir. 2003)
   (“The conventional understanding of ‘collateral attack’ comprises
   challenges brought under . . . 28 U.S.C. § 2255, as well as writs of coram
   nobis.”); Blanton v. United States, 94 F.3d 227, 235 (6th Cir. 1996) (“Because
   of the similarities between coram nobis proceedings and § 2255 proceedings,
   the § 2255 procedure often is applied by analogy in coram nobis cases.”)




                                           4
Case: 21-40174      Document: 00516229823            Page: 5   Date Filed: 03/08/2022




                                      No. 21-40174


          Further, we have held that legal developments post-dating the guilty
   plea are not sufficient grounds for vitiating an appellate waiver. United States
   v. Barnes, 953 F.3d 383, 386–88 (5th Cir. 2020); see also Brady v. United
   States, 397 U.S. 742, 757 (1970) (“[A] voluntary plea of guilty intelligently
   made in the light of the then applicable law does not become vulnerable
   because later judicial decisions indicate that the plea rested on a faulty
   premise.”). Therefore, the appellate waiver is valid here. And there is ample
   evidence that Hinkson “read and underst[ood] his plea agreement, and that
   he raised no question regarding a waiver-of-appeal provision.” United States
   v. Portillo, 18 F.3d 290, 293 (5th Cir. 1994). Therefore, Hinkson can only
   make very limited challenges to his plea agreement and sentence. His writ of
   coram nobis petition is not one of them, and so Hinkson “will be held to the
   bargain to which he agreed.” Id.
          Hinkson does, however, make two relevant challenges to the
   effectiveness of the appellate waiver and corresponding plea. The first is that
   he received ineffective assistance of counsel that “directly affected the
   validity of th[e] waiver or the plea itself.” United States v. White, 307 F.3d
   336, 343 (5th Cir. 2002). The second is that the district court violated Rule
   11 by erroneously informing him during his plea hearing that his statutory
   maximum sentence would be 20 years (when it should have been 10 years
   based on his assertion that his 1987 conviction did not qualify as an
   aggravated felony for § 1326(b)(2) purposes). Neither argument succeeds.
          A claim of ineffective assistance of counsel requires proof “that
   counsel’s performance was deficient” and that “the deficient performance
   prejudiced the defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984).
   Hinkson’s claim falls at the first hurdle. Hinkson’s 1987 conviction was not
   allegedly vacated until 2005. The Supreme Court did not hold that his crime
   of conviction (assault and battery of a police officer) could not serve as an
   aggravated felony for sentencing purposes until 2018. Both events occurred



                                           5
Case: 21-40174          Document: 00516229823              Page: 6       Date Filed: 03/08/2022




                                           No. 21-40174


   well after Hinkson’s guilty plea in 1999. Hinkson’s counsel was not required
   to predict these events when advising Hinkson on his plea deal.
   “Clairvoyance is not a required attribute of effective representation.” United
   States v. Fields, 565 F.3d 290, 295 (5th Cir. 2009) (quoting Nelson v. Estelle,
   642 F.2d 903, 908 (5th Cir. Unit A 1981)).
              Similarly, the district court did not err by failing to glean these future
   developments when advising Hinkson of the “maximum possible penalty”
   under Rule 11. Fed. R. Crim. P. 11(b)(1)(H). Just as with the ineffective
   assistance of counsel standard, Rule 11 “does not require a district court to
   predict and apply the holdings of the Supreme Court before they are
   announced.” United States v. Lucas, 282 F.3d 414, 420 (6th Cir. 2002),
   overruled on other grounds by United States v. Leachman, 309 F.3d 377, 384 n.8
   (6th Cir. 2002). Rule 11 is satisfied “[a]s long as the [defendant] ‘understood
   the length of time he might possibly receive.’” United States v. Jones, 905
   F.2d 867, 868 (5th Cir. 1990) (second alteration in original) (quoting United
   States v. Rivera, 898 F.2d 442, 447 (5th Cir. 1990)). At the time that Hinkson
   made his guilty plea, he was so advised by the district court. His guilty plea,
   appellate waiver and all, is valid, and the district court did not abuse its
   discretion by finding that the waiver bars his petition for the writ of coram
   nobis. 3
                                                II.
              For the foregoing reasons, the judgment of the district court is
   AFFIRMED.



              3
             Because we find that the appellate waiver in Hinkson’s guilty plea bars his petition
   for the writ of coram nobis, we need not consider the alternate grounds that the district court
   found for its denial (namely, that it was procedurally deficient, fatally infected by delay, or
   that Hinkson did not suffer from collateral consequences requiring coram nobis relief).




                                                 6